UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) S Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 ENZON PHARMACEUTICALS, INC. (Name of Registrant as Specified in its Charter)
